NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/978,533 filed 19 February 2020 and provisional application no. 62/968,367 filed 31 January 2020.

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendment filed 26 January 2022.
	The rejection of claim 11 under 35 U.S.C. 112(b) has been obviated in view of Applicant’s amendments filed 26 January 2022 and has been withdrawn.
	Claims 9-11 have been canceled.
	Claims 1-8, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel Finnegan on 10 February 2022.

The application has been amended as follows: 
CLAIMS:
Claim 1, line 9, the first instance of “fixed points” is amended to read --fixed point--
Claim 1, line 14, “opposing ends for the kinetic component” is amended to read --opposing ends of the kinetic component--
Claim 1, line 17, “handlebar” is amended to read --the handle--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the kinetic component engaged with the user.

The closest prior art of record includes Scholten (US 11,071,886).
Regarding independent claim 1, Scholten teaches a method for strengthening a plurality of muscles supporting a joint through providing deviating resistance throughout a concentric motion, comprising: providing a rowing machine with a handle, the rowing machine having a kinetic rowing seat (sliding seat 18) configured to slide on a track between an anterior position and a posterior position (Fig. 1); connecting a first tension portion (pull rope 56) between the handle and a first fixed point; connecting a second tension portion (pull rope 56) between the handle and a second fixed points, wherein the first and second fixed points are located forward of 
Scholten fails to teach wherein the first and second fixed points are located apart distance greater than a length of the handle and engaging a kinetic component to a user seated on the kinetic rowing seat, wherein opposing ends for the kinetic component engage the first and second fixed points, and wherein the kinetic component engages the user adjacent to and abaft the kinetic rowing seat.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784